 

Amendment to Employment Agreement between Sandy Spring Bancorp, Inc., Sandy
Spring Bank and Daniel J. Schrider dated January 1, 2009

 

 

            This Amendment is entered into as of November 1, 2009, by and
between Sandy Spring Bancorp, Inc., and Sandy Spring Bank (collectively referred
to as the “Employers”), and Daniel J. Schrider (the “Officer”).

 

WHEREAS, the Officer and the Employers previously entered into an Employment
Agreement dated January 1, 2009 (the “Employment Agreement”); and

 

WHEREAS, the Officer is currently employed as the President and Chief Executive
Officer of the Employers; and

 

WHEREAS, the Officer and the Employers desire to amend the Employment Agreement
to change the anniversary date of the effective date.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to as
follows:

 

1.         For purposes of the annual performance review and agreement extension
process as set out in paragraph 1.4(b) of the Agreement, the parties agree that
July 1, 2010 shall be “the first anniversary of the Effective Date” and further
agree that each succeeding “anniversary of the Effective Date” shall be measured
from the July 1, 2010 date.

 

2.         Except as expressly provided herein, all other terms and conditions
of the Employment Agreement shall remain in full force and effect and are hereby
ratified and affirmed.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, as of the day and year first above written.

 

 

 

SANDY SPRING BANCORP, INC.                                          OFFICER

 

and

 

SANDY SPRING BANK                                                         

/s/ Daniel J. Schrider                                     
                                                                               

Daniel J. Schrider

By: /s/ Hunter R. Hollar                                                
                                                                 

       Hunter R. Hollar, Chairman of the Board

 

 

--------------------------------------------------------------------------------